DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:

    PNG
    media_image1.png
    415
    278
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    483
    385
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    167
    161
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.1)][AltContent: textbox (1.2)][AltContent: connector][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]1)  See the illustration below:

















It is not clear how to interpret this part of the design because the feature is not shown in figure 1.1. The grey strip is labeled B in this figure in correspondence with the same part in figure 1.2. It appears to be inset from the front surface of the storage cabinet. It is not clear where the part marked A would be located or its relationship to other parts in the structure since the downward angle of view in 1.1 does not allow a view of the area.  
2)  See the illustration below showing details of figures 1.1 and 1.2 used as examples. 
[AltContent: textbox (1.2)][AltContent: textbox (1.1)]
    PNG
    media_image7.png
    187
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    435
    407
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: arrow]















Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve issue number 1, consider removing the area labeled A in figure 1.2 from the claim by changing the surrounding lines to evenly spaced broken lines. 
To resolve issue number 2, consider changing to broken line the parts under the cylindrical features several of which were tinted grey in the illustration.
If parts are changed to broken line, consider including the following description after the last figure description and before the claim:
--The broken lines depict portions of the storage cabinet for food ingredient that form no part of the claimed design. -- 
In the current special description, the statement describes the shading lines as not representing decoration. It is clear that the oblique shading lines are not decoration. Rather it is likely that the lines indicate that the planes the shading is upon should be interpreted as transparent. MPEP 1503.02 (II) If the planes are transparent, consider cancelling the statement and adding the following statement after the broken line statement. 
--The oblique shading lines denote a transparent surface. – 
Consider adding the oblique shading lines in 1.2 for consistency and clarity. 
  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918